Citation Nr: 0613484	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis.

2.  Entitlement to a rating in excess of 20 percent for left 
ankle sprain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 21 years active service ending in 
October 1967.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.  Although the 
veteran initially requested a Board hearing, he withdrew the 
hearing request in August 2005.

In April 2006, a motion to advance the appeal on the Board's 
docket was granted pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's service-connected chronic bronchitis is 
productive of FEV-1 of 74% of the predicted value and FEV-
1/FVC of 73%.

2.  The veteran's service-connected left ankle sprain with 
traumatic arthritis is manifested by chronic pain, recurrent 
swelling, weakness, instability and limitation of motion, but 
the joint is not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chronic bronchitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6600, 6603, and 6604 (2005).



2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for left ankle sprain with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 5003, 5010, 5270 and 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought prior to the April 2005 rating decision in 
a letter dated December 2004.  The veteran was furthermore so 
notified by the April 2005 notice of the RO rating decision 
and the July 2005 statement of the case.  Moreover, in the 
December 2004 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  Subsequently, the veteran was again notified of 
this VCAA element in the July 2005 statement of the case.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  The Board notes that 
the December 2004 letter was sent to the appellant prior to 
the April 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the December 2004 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  Moreover, the veteran 
signed a statement, which was received at the RO in August 
2005, indicating that he had no further evidence to submit.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves issues of entitlement to 
increased ratings, VA believes that the Dingess/Hartman 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish the effective date of any increased rating that may 
be granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2004 in which it advised the veteran of the need to 
submit evidence showing that his service-connected chronic 
bronchitis and left ankle disability had worsened.  Since the 
Board concludes below that the preponderance of the evidence 
is against finding a compensable increase in the severity of 
the veteran's bronchitis or the veteran's left ankle 
disability, any questions as to appropriate effective dates 
to be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained, the 
veteran has been afforded a VA examination, and recent 
pulmonary function tests (PFTs) are of record.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.

Analysis

The present appeal involves the veteran's claim that his 
service-connected disabilities have increased in severity and 
warrant increased disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Chronic Bronchitis

The veteran's service-connected chronic bronchitis has been 
rated by the RO under the provisions of Diagnostic Code 6600.  
Diagnostic Code 6600 for chronic bronchitis provides that 
where the FEV- 1 (Forced Expiratory Volume in One Second) is 
71 to 80 percent of the predicted value, or the FEV-1/FVC 
(Forced Vital Capacity) ratio is 71 to 80 percent, or DLCO 
(SB) (Diffusion Capacity of the Lung for Carbon Dioxide by 
the Single Breath Method) is 66 to 80 percent of the 
predicted value, a 10 percent rating is assigned.  Where the 
FEV-1 is 56 to 70 percent of the predicted value, or the FEV-
1/FVC ratio is 56 to 70 percent, or the DLCO (SB) is 56 to 65 
percent of the predicted value, a 30 percent evaluation is 
assigned.  Where the FEV-1 or the DLCO (SB) is 40 to 55 
percent of the predicted value, or the FEV-1/FVC is 40 to 55 
percent, or the maximum oxygen consumption is 15 to 20 
milliliters per kilogram per minute (with cardiorespiratory 
limit), a 60 percent evaluation is assigned.  Where the FEV-1 
is less than 40 percent of the predicted value or the ratio 
FEV-1/FVC is less than 40 percent, or the DLCO (SB) is less 
than 40 percent of the predicted value or maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation) or cor pulmonale (right heart failure) or right 
ventricular hypertrophy or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires outpatient oxygen therapy, a 
total 100 percent rating is assigned.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.

The Board also notes that the veteran's chronic bronchitis 
appears to have been diagnosed at times, in reports noted 
below, also as chronic obstructive pulmonary disease (COPD) 
and as related to emphysema.  It is unclear from these 
medical reports to what extent, if at all, these diagnoses of 
COPD and emphysema are disassociated from the veteran's 
service-connected chronic bronchitis pathology.  However, 
there could be no benefit to the veteran's claim  from 
applying the additional Diagnostic Codes in this case.  
Diagnostic Codes 6603 and 6604, for pulmonary emphysema and 
COPD respectively, both provide disability ratings using the 
same criteria as Diagnostic Code 6600 for chronic bronchitis.  
In addition, 38 C.F.R. § 4.96 states that ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Service connection was granted for bronchitis and a 10 
percent disability rating was assigned by a June 1973 rating 
decision.  In his June 2005 statement, the veteran described 
that his chronic bronchitis is currently manifested by 
coughing up phlegm and shortness of breath during activity.  
This description of symptoms is consistent with the VA 
treatment reports of record from December 2000 through 
October 2004 in which the veteran repeatedly reports 
persistent productive coughing, wheezing and shortness of 
breath.  A diagnosis of chronic obstructive bronchitis is 
confirmed on multiple occasions in the VA treatment records.  
It has also been noted, including in reports dated December 
2000 and July 2001, that x-rays of the veteran's lungs have 
shown evidence of slight COPD with changes of emphysema with 
fibrosis, but without active acute pulmonary infiltrative 
process.

A VA compensation examination was performed in January 2005.  
The veteran complained of a daily cough that was not always 
productive.  He reported that when his cough was productive, 
the amount was small but very thick.  He denied coughing up 
blood.  He also complained of shortness of breath upon 
exertion.  The veteran reported that he had stopped using 
inhalers two years prior due to a perception that they did 
not help him.  The examiner noted that the most recent chest 
x-ray, dated January 2003, was essentially negative.  The 
examiner's conclusion was that there was evidence of slight 
COPD, unchanged, without active acute pulmonary infiltrative 
process.

A PFT was administered at the VA in February 2005.  The FEV-1 
value was 85 percent of predicted and the FEV-1/FVC ratio was 
73 percent.  The Board notes that, although diffusion testing 
was performed, DLCO figures were not reported in a manner 
that permits application of the criteria of Diagnostic Code 
6600.  Nevertheless, the doctor's interpretation of the PFT 
results was 'restrictive pattern, mild impairment.'  It was 
also noted that there was no significant bronchodilator 
response.  

A June 2005 spirometry testing report from a private provider 
is also of record.  The FEV-1 value was 74 percent of 
predicted and the FEV-1/FVC ratio was 76 percent.  The test 
results were interpreted as 'mild restriction.'  Accompanying 
this report is a June 2005 statement from the veteran's 
private physician which indicates that the veteran's chronic 
bronchitis has experienced 'significant worsening' since 
October 2004.  Although this statement is competent and 
probative, the objective measures of the veteran's 
disability, including a report accompanying the doctor's 
statement, provide the only probative evidence which allows 
for application of the controlling regulatory criteria.

Based on the record, the Board is compelled to conclude that 
the clear  preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for chronic 
bronchitis at this time.  The most favorable FEV-1 value for 
the veteran's claim was 74 percent of the predicted value, 
and an FEV-1 value as high as 85 percent of predicted has 
been observed.  FEV-1/FVC ratios have been 73 and 76 percent 
on the two tests.  These results are consistent with the 
criteria for a 10 percent rating.  The Board notes that the 
PFTs were given in different seasons, with neither set of 
results supporting the veteran's claim for an increased 
rating.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment or frequent hospitalizations so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In sum, the Board concludes that the evidence is against 
entitlement to a disability rating in excess of the current 
10 percent under applicable diagnostic criteria.  There is no 
competent evidence showing that the FEV-1 is 56 to 70 percent 
of the predicted value, or the FEV-1/FVC ratio is 56 to 70 
percent, or the DLCO (SB) is 56 to 65 percent of the 
predicted value, which is necessary for a higher rating under 
the criteria of Diagnostic Code 6600.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision.

Left Ankle Sprain with Traumatic Arthritis

The veteran's service-connected left ankle sprain with 
traumatic arthritis has been rated as 20 percent disabling by 
the RO under the provisions of Diagnostic Code 5271.  Under 
this regulatory provision, a 20 percent rating is the maximum 
rating available.  A 20 percent rating is warranted when the 
ankle has marked limitation of motion.  A rating in excess of 
20 percent cannot be assigned under Diagnostic Code 5271.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.

Further, Diagnostic Code 5010 in 38 C.F.R. § 4.71a evaluates 
traumatic arthritis, substantiated by x-rays, in accordance 
with criteria in Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint(s) involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Also, under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful motion of 
a major joint or group of minor joints caused by degenerative 
arthritis established by x-ray evidence is to be deemed 
limited motion even though range of motion may be possible 
beyond the point when pain sets in. Hicks v. Brown, 8 
Vet.App. 417 (1995).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The record reflects that the veteran's left ankle was injured 
in a fall suffered in service.  Service connection was 
granted for left ankle sprain and a noncompensable disability 
rating was assigned by a June 1973 rating decision.  In March 
1998, the veteran was granted a 10 percent disability rating 
for the left ankle sprain with an effective date from October 
1997.  In November 2000, the veteran was granted a 20 percent 
rating for left ankle sprain with traumatic arthritis, 
effective from June 2000.  In his June 2005 statement, the 
veteran described that his service-connected left ankle 
disability is currently manifested by reduced movement of the 
joint, weakness while walking and pain.  The veteran reported 
that he requires the assistance of a cane or crutch in order 
to walk distances.  The veteran's description is largely 
consistent with the VA treatment reports of record from 
December 2000 through October 2004.  These records show that, 
prior to the period under consideration for this appeal, the 
veteran was evaluated at a VA clinic multiple times in 
connection with complaints of left ankle pain.  He reported 
being pleased with the success of treatment, largely 
involving orthotics, in managing his left ankle pain.  By 
July 2003 the veteran's ankle was evaluated regarding 
reported recurrent swelling of the ankle with pain while 
walking.  At the time of this examination, dorsiflexion to 
minus 5 degrees and plantar flexion to about 45 degrees were 
recorded for the ankle's range of motion.  X-rays revealed a 
fraction dislocation of the ankle at that time.

In December 2004 the veteran visited the VA clinic to request 
an adjustment to the special shoe customized to accommodate 
his left foot pain, but otherwise reported continued success 
in managing his chronic left ankle sprain's instability and 
pain.  A private provider's x-ray examination report from 
December 2004 found no definite acute fracture or dislocation 
of the visualized left ankle.  Mild diffuse soft tissue 
swelling was noted surrounding the ankle and mild osteopenia 
was observed.

Of primary significance is the report of the veteran's 
January 2005 VA examination for the purpose of evaluating the 
current severity of his service-connected left ankle sprain 
with traumatic arthritis.  At the time of this examination, 
the veteran reported daily ankle pain and swelling 
exacerbated by walking.  Routine physical inspection revealed 
no abnormalities or deformities.  Dorsiflexion was from 0 to 
15 degrees with 5 degrees subtracted secondary to pain.  
Plantar flexion was 0 to 40 degrees with 5 degrees subtracted 
secondary to pain.  The examiner noted that active range of 
motion testing did not produce any weakness or fatigue or 
incoordination.  The examiner also commented that an x-ray 
study available for his review was suggestive of the presence 
of osteoarthritis in the veteran's ankle.

Finally, the veteran has submitted a June 2005 statement from 
his private physician indicating a 'significant worsening' of 
the 'pain in [the veteran's] left ankle' since October 2004.  
As noted above, however, the only applicable Diagnostic Code 
which would allow the veteran a rating in excess of 20 
percent for his left ankle disability is Diagnostic Code 
5270.  An increased rating is not warranted under Diagnostic 
Code 5270 as there is no clinical evidence demonstrating the 
presence of ankylosis in the left ankle.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet.App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  The 
reports of physical examinations of the left ankle from 
private and VA sources have revealed that the veteran is able 
to move his ankle demonstrating that the joint is not 
immobile.  The medical records evidence complaints of painful 
motion in the left ankle but ankylosis has not been diagnosed 
and there is no suggestion in the record that the veteran is 
unable to move his left ankle.

The Board recognizes that the veteran's range of motion is 
limited by pain in his ankle because of his service connected 
disability.  The Board has specifically considered the 
guidance of DeLuca and has noted that the January 2005 VA 
examiner addressed the DeLuca factors in characterizing the 
veteran's range of motion; however, the analysis in DeLuca 
does not assist the veteran, as he is receiving the maximum 
disability evaluation for limitation of motion of the ankle.  
See Johnston v. Brown, 10 Vet.App. 80, 85 (1997).

The Board acknowledges the contention, advanced by the 
veteran's representative in an April 2006 brief, that 
additional compensation should be granted on the basis of the 
arthritis in the veteran's left ankle.  However, limitation 
of motion is explicitly encompassed in Diagnostic Code 5271, 
and arthritis essentially is evaluated based on limitation of 
motion caused thereby.  See Diagnostic Code 5003.  As such, 
if a rating already is in effect under another Diagnostic 
Code specific to limitation of motion, as is the case here, a 
separate rating under Diagnostic Code 5003 is not permitted, 
as doing so would violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2005).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment or frequent hospitalizations so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown,  9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218,  227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


